— Submission of a controversy pursuant to CPLR 3222 to determine whether the defendant has good and valid title to two lots which were conveyed to it by the State of New York by letters patent issued to defendant on October 11,1965. Judgment is directed declaring that defendant has good and valid title to the subject lots. No costs are awarded. We find that the State of New York derived its title to Tax Lot 20 in Tax Block 1474 by tax sale deed dated May 8, 1889, recorded in Richmond County in Liber 217 of Deeds at page 131 on January 26,1892, and to Tax Lot 10 in Tax Block 1466 by deed dated October 7, 1898, recorded in Richmond County in Liber 278 of Deeds at page 339 on April 2, 1900. We find further that no proceedings to redeem or otherwise challenge or dispute the title of the State have been instituted, that pursuant to provisions of the Tax Law applicable when the State acquired title to those lots (L 1855, ch 427, § 63; L 1893, ch 711, § 32), fee simple absolute title vested in the State of New York and was so vested on October 11,1965 (see Mabie v Fuller, 255 NY 194, 201), arid that defendant has *619good and valid title to the lots conveyed by the State of New York by letters patent issued on October 11, 1965. Gibbons, J. P., Weinstein, Thompson and Rubin, JJ., concur.